DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) and Species A (Figs. 1, 2, 4A and 4B) in the reply filed on 03/16/2022 is acknowledged.
Claims 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species B, C, and D, there being no allowable generic or linking claim. 
Claims 9-14, apparatus comprises of a third metal sheet which does not read on elected Species A.  Claims 15-20, is drawn to Invention II, a process of making a heat dissipation device.

In Applicant’s response to election, Invention I (claims 1-14) and Species A (Figs. 1, 2, 4A and 4B), however claims of unelected Invention II and Species B, C, and D were not withdrawn by applicant. 
Election was made without traverse in the reply filed on 03/16/2022.

Claim Objections
Claim 1 objected to because of the following informalities:  Grammatical error. Line 8 recites “…first channel is a same as a unit volume…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein a width of the recess of each of the first channel, the second channel and the interconnecting channel on a surface of the first metal is the same”.  It is unclear if the width of first channel, the second channel and the interconnecting channel are equal to each other, or if each of the separate channels has a consistent and same width throughout their respective channel.  Since the means and bounds cannot be ascertained, the claim is indefinite.  For examination purposes the claim will be interpreted as “wherein a width of the recess, respectively, of each of the first channel, the second channel, and the interconnecting channel are consistent throughout”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akachi (US 5697428) in view of Tseng (US 2015/0323261).
In regards to claim 1, Akachi teaches a heat dissipation device (Fig. 1, plate type heat pipe 6), comprising:
A body (Fig. 1, plate type heat pipe 6) including a first metal sheet (Fig. 1, unit plate 1-1) and a second metal sheet coupled to the first metal sheet (Fig. 1, flat plate 3 is coupled to unit plate 1-1), wherein the first metal sheet at least partially defines:
a first channel including a first plurality of curves (Fig. 5, snaky tunnel 4 has a plurality of curves);
an interconnecting channel fluidly coupled to the first channel (Annotated Fig. 5, interconnected channel is connected to the snaky tunnel 4), wherein
	a unit volume of the first channel is a same as a unit volume of the interconnecting channel (Annotated Fig. 5, col 3, line 65-68, the snaky tunnel 4 is looped, the interconnecting channel has the same unit volume as the snaky tunnel).

    PNG
    media_image1.png
    389
    563
    media_image1.png
    Greyscale

Annotated Figure 5
Akachi is silent on a second channel including a second plurality of curves; an interconnecting channel fluidly coupled to the first channel and the second channel wherein the first channel and the interconnecting channel at least partially surround the second channel, the unit volumes of the first channel and the interconnecting channel are different from a unit volume of the second channel.
However, Tseng teaches a second channel including a second plurality of curves (Fig. 3, metal pipe 32 has a plurality of curves); an interconnecting channel fluidly coupled to the first channel and the second channel (para [0027] is an embodiment of Fig. 1 but with different diameter metal pipes para [0025] connectors 14 and 18 allow the two metal pipes to be fluidly communicative) wherein the first channel and the interconnecting channel at least partially surround the second channel (Annotated Fig. 3, metal pipe 31 and interconnecting channel for metal pipe 31 surround metal pipe 32), the unit volumes of the first channel and the interconnecting channel are different from a unit volume of the second channel (para [0027] metal pipes 31, 32 have two different diameters, the interconnecting channel of pipe 31 has the same diameter as pipe 31).

    PNG
    media_image2.png
    321
    270
    media_image2.png
    Greyscale

Annotated Figure 3
Therefore, in view of Tseng, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Akachi’s heat dissipating device with a second channel including a second plurality of curves; an interconnecting channel fluidly coupled to the first channel and the second channel  wherein the first channel and the interconnecting channel at least partially surround the second channel, the unit volumes of the first channel and the interconnecting channel are different from a unit volume of the second channel so that the heat dissipating device is capable of enhanced heat dissipation by creating a cross flow between the two metal pipes increasing the driving force (Tseng para [0010]).
Regarding claim 2, Akachi in view of Tseng teaches wherein the first channel and the second channel are disposed in a non-intersecting pattern on the first metal sheet (Fig. 3, the metal pipe 31 and 32 do not intersect).
Regarding claim 3, Akachi in view of Tseng teaches wherein the first channel is disposed adjacent longitudinally opposite outer edges of the body (Akachi Annotated Fig. 5, snaky tunnel 4 is disposed adjacent longitudinally opposite outer edges of the body) and the second channel is disposed at least partially surrounded by the first channel (Annotated Fig. 3, metal pipe 31 and interconnecting channel for metal pipe 31 surround metal pipe 32).
Regarding claim 4, Akachi in view of Tseng teaches wherein the interconnecting channel is fluidly coupled to the ends of the first channel and the second channel (para [0027] is an embodiment of Fig. 1 but with different diameter metal pipes para [0025] connectors 14 and 18 allow the two metal pipes to be fluidly communicative).
Regarding claim 5, Akachi in view of Tseng teaches wherein the first metal sheet and the second metal sheet are not bonded to each other at locations including the first channel, the second channel and the interconnecting channel (Akachi: col 3 lines 6-39, the unit plate 1-1 and the flat plate 3 are welded at the edges, Fig. 1 shows that the snaky channel 4 forms a cavity between unit plate 1-1 and flat plate 3).
Regarding claim 6, Akachi in view of Tseng teaches  wherein the first channel, the second channel and the interconnecting channel are defined as recesses in the first metal sheet, and the recesses forming the first channel and the interconnecting channel have the same first depth (Akachi Fig. 1, snaky tunnel 4 creates a recess in unit plate 1-1, col 3 line 6-39 snaky tunnel 4 has one diameter).
Regarding claim 7, Akachi in view of Tseng teaches wherein a recess forming the second channel has a second depth different from the first depth (Akachi Fig. 1, tunnels create recesses in the unit plate 1-1, Tseng para [0027] the pipes 31 and 32 have different diameters, with 32 having different diameter than 31 the depths of the recess would need to be different to accommodate the different diameters).
Regarding claim 8, Akachi in view of Tseng teaches wherein a width of the recess of each of the first channel, the second channel and the interconnecting channel on a surface of the metal sheet is the same (col 3 line 6-38, snaky tunnel 4 has an inner diameter smaller than 3mm not multiple diameters, Tseng para [0027] there are two pipes each with their own diameter, not each with multiple diameters).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US 2013/0133871) discloses two channels with different diameters
Li et al. (CN 101936676) discloses multiple channels

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763